Linda J. Johnson
Assistant Municipal Attorney
Municipal Attorney’s Office
P.O. Box 196650
Anchorage, Alaska 99519-6650
Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org

Attorney for Defendant - Municipality of Anchorage

                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF ALASKA

WILLIAM BAXTER,                                   )
                                                  )
                         Plaintiff,               )
                                                  )
vs.                                               )
                                                  )
MUNICIPALITY OF ANCHORAGE,                        )
                                                  )
                         Defendant.               )
                                                  ) Case No. 3:20-cv-00299 HRH

                            MOTION FOR PROTECTIVE ORDER

        Defendant Municipality of Anchorage (MOA) moves for a protective order pursuant

to Federal R. of Civ. P. 26(c) and the Scheduling and Planning Order, Section II.E. The

proposed protective order was sent to opposing counsel for review, but no response was

received. 1

        The MOA seeks a protective order for a limited portion of potential discovery. The

documents that the MOA seeks to protect include: the identification of non-party MOA


1
 Likewise, the MOA has not received Baxter’s Initial Disclosures which were due March 22, 2021. The MOA timely
sent its own Initial Disclosures.



          Case 3:20-cv-00299-HRH Document 17 Filed 03/31/21 Page 1 of 4
employees who also applied for the promotion that Plaintiff William Baxter (Baxter)

sought; any portion of the personnel files of non-party employees; applications and

resumes; interview notes; and other employee personnel matters not subject to a public

record request.

       In Alaska, an individual's right to privacy is specifically protected by Article I, §22

of the Alaska State Constitution which states that “[t]he right of the people to privacy is

recognized and shall not be infringed.” “The Alaska Supreme Court has interpreted the

right to privacy to extend to the communication of ‘private matters,’ ‘a person's more

intimate concerns,’ ‘the type of personal information which, if disclosed even to a friend,

could cause embarrassment or anxiety.’” Anchorage Police Dep't. Employees Ass'n v.

Municipality of Anchorage, 24 P.3d 547, 566-67 (Alaska 2001) (quoting Doe v. Alaska

Superior Court, 721 P.2d 617, 629 (Alaska 1986)). A court may recognize a right to privacy

where an individual has an actual or subjective expectation of privacy and the expectation

is one “that society is prepared to recognize as reasonable.” Jones v. Jennings, 788 P.2d

732, 738 (Alaska 1990) (quoting State v. Glass, 538 P.2d 872, 875 (Alaska 1978)).

       Disclosure of the personnel records at issue would constitute an invasion of privacy

of the non-party MOA employees. Federal courts ordinarily recognize a constitutionally-

based right of privacy raised in response to discovery requests. See Breed v. United States

Dist. Ct. for Northern District, 542 F.2d 1114, 1116 (9th Cir.1976) (balancing the invasion

of minor's privacy rights against the court’s need for ward files). The Court should

recognize the right to privacy of the MOA employees who are not a party to this lawsuit.

Their personnel information may by relevant only because Baxter has filed a claim against
Motion for Protective Order
Baxter v MOA/Case No. 3:20-cv-00299 HRH
Page 2 of 4
         Case 3:20-cv-00299-HRH Document 17 Filed 03/31/21 Page 2 of 4
the MOA in which he alleges he was more qualified for a promotion than the person the

MOA selected.

       It is true that the privacy right is not absolute. “When a matter does affect the public,

directly or indirectly, it loses its wholly private character, and can be made to yield when

an appropriate public need is demonstrated.” Ravin v. State, 537 P.2d 494, 504 (Alaska

1975). However, both Jones v. Jennings 788 P.2d 732 (Alaska 1990) and Noffke v. Perez,

178 P.3d 1141 (Alaska 2008) have held that personnel files are the type of documents in

which an employee has an expectation of privacy and there is no good cause for the

personnel records to be made public. Therefore, if such documents are to be produced, the

MOA asserts that the documents must be produced only under the confidentiality

restrictions of a protective order.

       Resolution of a privacy objection or request for a protective order requires a

balancing of the need for the information sought against the privacy right asserted. Perry

v. State Farm Fire & Cas. Co., 734 F.2d 1441, 1447 (11th Cir.1984), cert. denied 469 U.S.

1108, 105 S.Ct. 784, 83 L.Ed.2d 778 (1985) (requests for court orders for release of

information from government agencies should be evaluated by balancing need for

disclosure against potential harm to the subject of the disclosure); Rubin v. Regents of Univ.

of Calif., 114 F.R.D. 1 (N.D.Cal.1986) (balancing university's interest in confidentiality

against plaintiff's need to prove discrimination). The proposed protective order will

minimize the impact of disclosure and limit that disclosure to opposing counsel. It is

unnecessary for the general public to view personnel records of on-party MOA employees.


Motion for Protective Order
Baxter v MOA/Case No. 3:20-cv-00299 HRH
Page 3 of 4
         Case 3:20-cv-00299-HRH Document 17 Filed 03/31/21 Page 3 of 4
         Balancing the privacy interests of the non-party MOA employees versus the need

for discovery, the Court should order that the discovery of personnel records may only be

had subject to the narrowly drawn protective order.

         Respectfully submitted this 31st day of March 2021.

                                                        KATHRYN R. VOGEL
                                                        Municipal Attorney

                                                        By:     s/Linda J. Johnson
                                                                Municipal Attorney's Office
                                                                P.O. Box 196650
                                                                Anchorage, Alaska 99519-6650
                                                                Phone: (907) 343-4545
                                                                Fax: (907) 343-4550
                                                                E-mail: uslit@muni.org
                                                                Alaska Bar No. 8911070




Certificate of Service
The undersigned hereby certifies that on 03/31/2021, a
true and correct copy of the foregoing was served on:

Isaac D. Zorea

by first class regular mail, if noted above, or by electronic
means through the ECF system as indicated on the Notice
of Electronic Filing.

/s Marie Stafford
Marie Stafford, Legal Secretary
Municipal Attorney’s Office




Motion for Protective Order
Baxter v MOA/Case No. 3:20-cv-00299 HRH
Page 4 of 4
            Case 3:20-cv-00299-HRH Document 17 Filed 03/31/21 Page 4 of 4
